Citation Nr: 0942200	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUES

1.  Entitlement to reimbursement for a prescription drug 
(haloperidol) denied under Foreign Medical Benefits, based 
upon services rendered.

2.  Entitlement to coverage of prescription drugs Merislon, 
Sibelium, Serc, and Methycobal for the Veteran's service-
connected Meniere's disease under Foreign Medical Benefits, 
based upon services rendered.

3.  Entitlement to breast muscle toner under Foreign Medical 
Benefits, based upon services rendered.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  May 2006, June 2006, and August 2006 
denials of benefits from the Department of Veterans Affairs 
Medical Center (VAMC) in Denver, Colorado.  

The Veteran asserts that he underwent removal of his right 
testicle due to a fall caused by his service-connected 
Meniere's disease.  Although removal of the Veteran's right 
testicle was paid for through the Foreign Medical Benefits 
program, the Veteran is not service-connected for this 
disability.  As such, a claim is raised for entitlement to 
service connection on a secondary basis for the loss of the 
Veteran's right testicle and the Board refers this issue to 
the Regional Office for adjudication.


FINDINGS OF FACT

1.  The Veteran is service connected for Meniere's disease 
with hearing loss and tinnitus, evaluated as 100 percent 
disabling; neuritis of the right ulnar and median nerve, 
evaluated as 40 percent disabling, and for hepatitis C, 
evaluated as noncompensably disabling. 

2.  The Veteran is not service connected for the loss of his 
right testicle as secondary to his service-connected 
Meniere's disease, but has received compensation through the 
Foreign Medical Benefits program on the basis that the fall 
was secondary to the service connected Meniere's disease.
 
3.  The Foreign Medical Program reimbursed the Veteran for 
expenses related to the removal of his testicle, secondary to 
his service-connected Meniere's disease.

4.  Haloperidol (generic) was prescribed for the Veteran's 
low testosterone levels and accompanying paranoia due to the 
loss of a testicle.

5.  Haloperidol is approved by the Food and Drug 
Administration (FDA).

6.  Merislon, Sibelium, Serc, and Methycobal are not approved 
by the FDA.  

7.  Exercise equipment, such as a breast muscle toner, is 
excluded under Foreign Medical Benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for a 
prescription drug (haloperidol) under Foreign Medical 
Benefits based upon services rendered have been met. 38 
U.S.C.A. § 1724 (West 2002); 38 C.F.R. § 17.35 (2009).

2.  The criteria for coverage of the prescription drugs 
Merislon, Sibelium, Serc, and Methycobal for the Veteran's 
service-connected Meniere's disease under the Foreign Medical 
Benefits based upon services rendered have not been met. 38 
U.S.C.A. § 1724; 38 C.F.R. § 17.35.

3.  The criteria for coverage of a breast muscle toner under 
the Foreign Medical Benefits based upon services rendered 
have not been met.  38 U.S.C.A. § 1724; 38 C.F.R. § 17.35.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance). 

Similarly, VA's General Counsel has held that the notice and 
assistance requirements of the VCAA are not applicable where 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
The General Counsel reasoned that there was no reasonable 
possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA was not applicable where the outcome 
is controled by the law, and the facts are not in dispute.  
Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

The Board's decision granting reimbursement for haloperidol, 
means that aspect of the claim is substantiated and further 
assistance is not required.  The remainder of the claims on 
appeal are being denied because the law precludes 
reimbursement for the claimed expenses.  The facts are not in 
dispute and the outcome is controlled by the law.  Hence, the 
VCAA is inapplicable.

Analysis

Initially, the Board notes the Secretary of Veterans Affairs 
clearly has the authority and power to prescribe rules and 
regulations relating to hospital, nursing home care, and 
medical treatment of Veterans. See 38 U.S.C.A. § 1721.  

Section 1724, Title 38, United States Code indicates that the 
Secretary of Veterans Affairs may furnish hospital care and 
medical services outside a state to the Veteran who is 
otherwise eligible to receive hospital care medical services 
if the Secretary determines that such care and services are 
needed for the treatment of a service-connected disability of 
the Veteran or as private rehabilitation under Chapter 31 of 
Title 38. 38 U.S.C.A. § 1724(b)(1).

The provisions of 38 C.F.R. § 17.35 provide that the 
Secretary may furnish hospital care and medical services to 
any Veteran sojourning or residing outside the United States, 
without regard to the Veteran's citizenship:

(a) if necessary for treatment of a service-connected 
disability, or any disability associated with and held to be 
aggravating a service-connected disability; or 

(b) if the care is furnished to a Veteran participating in a 
rehabilitation program under provisions of Chapter 31, Title 
38, United States Code, who requires care for the reasons 
enumerated in 38 C.F.R. § 17.48(j)(2). 38 C.F.R. § 17.35 
(2009).

38 C.F.R. § 17.38(c) provides that in addition to the care 
specifically excluded from the "medical benefits package" 
under paragraphs (a) and (b) of this section, the "medical 
benefits package" does not include the following:

Abortions and abortion counseling.
In vitro fertilization.
Drugs, biologicals, and medical devices not approved by the 
Food and Drug Administration unless the treating medical 
facility is conducting formal clinical trials under an 
Investigational Device Exemption (IDE) or an Investigational 
New Drug (IND) application, or the drugs, biologicals, or 
medical devices are prescribed under a compassionate use 
exemption.
General alterations.
Hospital and outpatient care for a Veteran who is either a 
patient or inmate in an institution of another government 
agency if that agency has a duty to give the care or 
services.
Membership in spas and health clubs.

Haloperidol:

The Veteran seeks reimbursement for a prescription drug 
(haloperidol) denied under Foreign Medical Benefits program.  
Although the Veteran has made conflicting statements as to 
the need for this drug (severe nausea associated with 
Meniere's  disease and paranoia associated with testicle 
removal and subsequent low testosterone levels; (See August 
14, 2006 and August 15, 2006 written statements submitted by 
the Veteran), the main contention claimed by the Veteran 
appears to be that the prescription drug haloperidol was 
issued to him in conjunction with the removal of his right 
testicle due to a fall caused by his service-connected 
Meniere's disease.

In 2006, the Veteran reported that he fell due to an episode 
of Meniere's disease, resulting in an injury to his right 
testicle, which was ultimately removed.  The Foreign Medical 
Program paid for the removal of the testicle, although the 
Veteran is not currently service connected for the loss of 
his right testicle secondary to his service connected 
Meniere's disease (as noted above, this matter has been 
referred to the RO for the appropriate action).

The Veteran was originally denied entitlement to 
reimbursement for the prescription drug haloperidol in May 
2006.  The denial included a statement that the prescription 
drug was not an FDA approved drug.

In August 2006, the Medical Director of the VA Health 
Administration Center, in Denver, Colorado, stated that 
payment for the medication "Haldol" did not appear to 
medically necessary for this Veteran, based on his previously 
adjudicated service-connected diagnosis of Meniere's disease.  
The Director further stated the drug Haldol (brand) was 
removed from the USA market many years ago.  She noted 
however, haloperidol, a generic drug, was in fact, FDA 
approved.  The Director also noted that the Veteran's 
provider stated that it was being used for "pain," and 
there was no indication for using Haldol as treatment for 
pain.

The medical evidence indicates the Veteran was prescribed 
haloperidol by Dr. N. Ketdao, a physician in Thailand, and in 
a statement dated May 2006, Dr. Ketdao stated the haloperidol 
(2 mg) was prescribed due to "paranoid, low testosterone 
level."

There is no medical evidence submitted by the physician in 
Thailand associated with the file that indicates the Veteran 
was prescribed haloperidol for "pain" as the VA medical 
director indicates, nor "nausea" for Meniere's disease, as 
the Veteran indicated.

In this matter, Dr. Ketdao prescribed haloperidol for the 
Veteran's low testosterone causing paranoia due to the 
Veteran's right testicle removal secondary to a fall due to 
his service-connected Meniere's disease.  The testicle 
removal was paid for by the FMP, as a disability associated 
with and held to be aggravating a service-connected 
disability. Additionally, the evidence indicates that the 
Veteran's prescription for haloperidol is FDA approved, and 
the medication was prescribed in conjunction with the removal 
of the right testicle, not specifically for treatment of 
Meniere's disease.

Accordingly, the evidence of record shows that the 
prescription for haloperidol issued to the Veteran meets the 
criteria for reimbursement under 38 C.F.R. § 17.35. The 
benefits sought on appeal are therefore granted.

Merislon, Sibelium, Serc, and Methycobal:

The Veteran seeks entitlement to coverage of the 
prescriptions drugs Merislon, Sibelium, Serc, and Methycobal 
for his service-connected Meniere's disease.  The Veteran was 
prescribed these medications by his physician in Thailand, 
and contends that there is no federal law that prevents the 
Foreign Medical Program from paying for his medication.  The 
Veteran further states that while he is aware these 
medications are not approved by the FDA, he is not subject to 
the laws of the FDA as he is living abroad (See statement 
attached to VA Form 9, dated August 10, 2006).

The Veteran submitted a statement from his physician; Dr. N. 
Ketdao in Thailand, stating that due to side effects, the 
Veteran should discontinue use of FDA approved medication and 
begin a regiment of medication approved by the FDA equivalent 
in Thailand.  

Although the Veteran states that he lives overseas and is not 
under FDA jurisdiction, as noted above, the Secretary of 
Veterans Affairs has the authority and power to prescribe 
rules and regulations relating to hospital, nursing home 
care, and medical treatment of Veterans. See 38 U.S.C.A. § 
1721.  Under 38 C.F.R. § 17.38(c), the Secretary has 
specifically excluded from the "medical benefits package" 
drugs, biologicals, and medical devices not approved by the 
FDA unless the treating medical facility is conducting formal 
clinical trials under an Investigational Device Exemption 
(IDE) or an Investigational New Drug (IND) application; or 
the drugs, biologicals, or medical devices are prescribed 
under a compassionate use exemption.

The above referenced medications prescribed to the Veteran in 
Thailand are not approved by the FDA in the United States.  
38 C.F.R. § 17.38(c) is clear that non-FDA approved drugs are 
specifically excluded from the medical benefits package. The 
fact that these drugs are approved by the FDA equivalent in 
Thailand is not material to this case as it has not bearing 
on VA rule and regulations as prescribed by the Secretary of 
VA.  There has been no allegation that the drugs were part of 
a qualifying clinical trial.

A compassionate use exception may be granted to a drug 
company by the FDA.  The exception allows a drug company to 
distribute an unapproved drug if: (1) the drug is for a 
serious or life- threatening disease, (2) there is no good 
alternative, (3) the drug is currently under investigation in 
a clinical trial, and (4) the sponsor is actively pursuing 
marketing approval. 21 C.F.R. § 312.34. However, even if the 
drug meets these criteria, the FDA may still deny the 
compassionate use if there is insufficient evidence of the 
drug's safety.  U.S. v. Endotec, Inc., 563 F.3d 1187 (C.A. 
11th Cir. 2009).  There is no allegation or evidence that 
such an exception was granted for the claimed drugs in this 
case.

The clear language of 38 C.F.R. § 17.38(c) precludes the 
Veteran's eligibility for this benefit. Consequently, the 
appeal must be denied. Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Breast Muscle Toner:

The Veteran requests approval for a breast muscle toner under 
Foreign Medical Benefits.  The Veteran states the breast 
muscle toner is necessary to keep his breasts firm since the 
removal of his right testicle due to his service-connected 
Meniere's disease, and subsequent loss of testosterone. (See 
statement attached to VA Form 9, dated August 10, 2006). 

The Veteran initially requested a "weight system" where he 
would "sit on a bench" and exercise in order to build up 
his breast muscles. (See statement of Veteran dated June 28, 
2006).   The Veteran subsequently reported that he was in 
need of a "breast toner system" due to his lack of 
testosterone.  However, the Veteran has submitted no medical 
evidence, for example, a statement from his physician, 
indicating the device the Veteran is requesting is medically 
necessary versus exercise equipment.

The Board notes that FMP Policy Manual, Chapter 2, Section 9, 
excludes coverage of sporting equipment, exercise equipment, 
spas, hot tubs, swimming pools or other such items.  Items 
such as weights are not considered to be a medical service or 
durable medical equipment and are therefore, not covered by 
VA.

The provisions of 38 C.F.R. § 17.38(a)(2) (2009) provide 
benefits for "preventive care" as defined in 38 U.S.C.A. 
§ 1701(9),which defines preventive health care services, and 
includes prevention of musculoskeletal deformity.  The 
Veteran's claim, however, is not for services, but equipment.

The Veteran contends that the breast muscle toner is not a 
weight system, it is exercise equipment, and as such, is 
excluded under Foreign Medical Benefits.

Consequently, the appeal must be denied. Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to reimbursement for a prescription drug 
(haloperidol) denied under Foreign Medical Benefits based 
upon services rendered, is granted.

Entitlement to coverage of the prescription drugs Merislon, 
Sibelium, Serc, and Methycobal for the Veteran's service-
connected Meniere's disease under the Foreign Medical 
Benefits based upon services rendered, is denied.

Entitlement to a breast muscle toner under the Foreign 
Medical Benefits based upon services rendered, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


